MEMORANDUM CASE.
THE COURT.
This is an appeal by the defendants from a judgment in favor of the plaintiff for damages sustained by her in the death of her son in a railroad grade-crossing accident. [1] The facts involved in this case and the grounds urged for a reversal of the judgment are substantially the same as those in Bush v. Southern PacificCo. (Civ. No. 4072), ante, p. 101 [289 P. 190], this day decided by this court. In appellants' opening brief it is said: "By stipulation the same evidence offered and introduced in that action was made a part of the evidence in this case, being tried by the same jury and under the same and additional instructions."
On the grounds stated in the opinion filed in the case referred to the judgment herein is affirmed.
A petition for a rehearing of this cause was denied by the District Court of Appeal on June 26, 1930, and a petition by appellants to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on July 24, 1930. *Page 760 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 761 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 762 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 763